Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                       Allowable Subject Matter
Claims 24-46 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“associating at least one attribute to each of the one or more of the media blocks; for each segmented media block determining a time reference to a corresponding portion of the media content element based at least in part on the start time; indexing in storage each segmented media block by at least the time reference and the at least one attribute to create one or more addressable content media blocks such that each of the one or more addressable content media blocks is retrievable using at least the at least one attribute to enable random retrieval of time-sequenced stored media blocks beginning randomly at any of the one or more addressable content media blocks based on a media request; receiving the media request, the media request including the at least one attribute; enabling retrieval from storage at least one portion of a stored media block associated with the attribute; enabling transmitting the at least one portion of the stored media block to a client based on the media request” as recited in claim 24.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                       Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425             

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425